UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-29053 PROXIM WIRELESS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-2751645 (I.R.S. Employer Identification No.) 2115 O’Nel Drive San Jose, CA 95131 (Address of principal executive offices) (408) 731-2700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common stock, par value $.01 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes o No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý As of June 29, 2007, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $41,774,711.For purposes of this calculation only, shares of common equity held by each of the registrant’s directors and officers on that date and by each person who beneficially owned 10% or more of the outstanding common stock on that date have been excluded in that such persons may be deemed to be affiliates.The aggregate market value has been computed based on a price per share of $2.17, which is the price at which the common equity was last sold on June 29, 2007. As of March 14, 2008, the registrant had 23,519,069 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission in connection with the registrant’s 2008 annual meeting of stockholders are incorporated by reference into Part III of this Form 10-K. PART I This Annual Report on Form 10-K contains forward-looking statements as defined by federal securities laws.Forward-looking statements are predictions that relate to future events or our future performance and are subject to known and unknown risks, uncertainties, assumptions, and other factors that may cause actual results, outcomes, levels of activity, performance, developments, or achievements to be materially different from any future results, outcomes, levels of activity, performance, developments, or achievements expressed, anticipated, or implied by these forward-looking statements.Forward-looking statements should be read in light of the cautionary statements and important factors described in this Form 10-K, including Item 1A—Risk Factors.We undertake no obligation to update or revise any forward-looking statement to reflect events, circumstances, or new information after the date of this Form 10-K or to reflect the occurrence of unanticipated or any other subsequent events. Item 1.Business. Overview Proxim Wireless Corporation (the “Company” or “Proxim Wireless”) provides high-speed wireless communications equipment and services in the United States and internationally.Its systems enable service providers, enterprises, and governmental organizations to deliver high-speed data and voice connectivity enabling a broad range of applications.The Company provides wireless solutions for the mobile enterprise, security and surveillance, last mile access, voice and data backhaul, and municipal networks.The Company believes its fixed wireless systems address the growing need of our customers and end-users to rapidly and cost effectively deploy high-speed communication networks. The Company offers broadband wireless equipment in several technology segments, including Wi-Fi®, Wi-Fi mesh, WiMAX, and point to point (PTP) which includes millimeter wave.The Company offers products in three primary categories: (1) broadband wireless access (BWA), including proprietary point-to-multipoint (PMP), standards-based WiMAX, outdoor Wi-Fi mesh, and MeshMAX™ products; (2) enterprise Wi-Fi products primarily for use indoors, including our access points and Wi-Fi client devices; and (3) PTP products.We serve our equipment customers primarily indirectly through a global network of distributors, value-added resellers, product integrators, and original equipment manufacturers, and to a lesser extent, directly through our internal sales force. Proxim Wireless Corporation was incorporated as a Delaware corporation on May 5, Over the years, our company has grown through a combination of organic growth and acquisitions.Significant acquisitions are: · Telaxis Communications Corporation – In April 2003, we (then a private company known as Young Design, Inc.) acquired Telaxis, a publicly traded company focused on developing high capacity millimeter wave wireless products, and thus became a publicly traded company.Young Design, Inc. had developed, produced, and sold wireless data products, primarily in microwave frequencies. · KarlNet, Inc. – In May 2004, we acquired KarlNet, a pioneer and leader in software development for operating and managing wireless networks. · Terabeam Corporation – In June 2004, we acquired Terabeam Corporation, a developer and provider of wireless fiber solutions using high frequency millimeter wave (60 GHz radio frequency) and free space optics (transferring data through the air with light) technologies which had raised a substantial amount of cash as a private company.In addition to the cash and wireless fiber solutions, the Terabeam Corporation acquisition provided us with the capability to pursue non-communication millimeter wave products business (such as radar systems and sub-systems) from military and non-military governmental and other customers through its Harmonix Division. · Ricochet Networks – In June 2004, we acquired Ricochet Networks, Inc.Ricochet was a wireless Internet service provider, originally formed to acquire certain assets from the bankruptcy estate of Metricom, that operated the Ricochet® wireless network in the Denver and San Diego metropolitan areas. 2 · Proxim Corporation – In July 2005, we acquired substantially all of the assets and operations of Proxim Corporation (“Old Proxim”) from the bankruptcy estate of Old Proxim.Old Proxim was the result of the merger between Western Multiplex Corporation and Proxim,Inc. in March 2002.Both Western Multiplex and Proxim, Inc. were designers and manufacturers of broadband wireless systems.In August2002, Old Proxim acquired Agere Systems’ 802.11 wireless local area network equipment business, including its ORiNOCO® 802.11a and b product line. On July 31, 2007, Ricochet Networks, Inc., a subsidiary of Proxim Wireless Corporation, sold the operations of the Ricochet wireless network in the greater Denver metropolitan area to Civitas Wireless Solutions, LLC (“Civitas”).In addition, effective that same day, Ricochet Networks, Inc. ceased operations of the Ricochet network in the San Diego metropolitan area and is no longer in the business of providing wireless Internet services.As a result, the services business we had entered as a result of the Ricochet Networks, Inc. acquisition was classified as discontinued operations effective in the third quarter of 2007, and the financial results of the services business has been excluded from the historical financial results of the Company’s continuing business. Industry Background and Markets We believe that there exists significant demand for high bandwidth data connectivity throughout the world.In addition, we believe that the consumers of this data connectivity are placing an ever increasing premium on mobility and the ubiquity of the connectivity.The often referred to “last mile” gap describes the disconnect between end users’ high bandwidth demands and the carriers’ ability to deliver this capacity where it is wanted.Carriers typically have to overcome cost, time, technological, and other barriers when trying to close the last mile gap. In the current economic climate, it is expected that network development, especially at the network edge, will focus on deployments where new capital expenditures will be closely followed by new revenue.Connecting new subscribers to existing broadband at low incremental cost would fit well in this market reality.A wireless complement would enable these connections.We believe that our products are well suited to this market environment as they permit telecommunications carriers and other service providers to bring broadband connectivity to the network edge faster and cheaper than with new landline build-outs. The rapidly expanding demand for mobile data applications, such as mobile e-mail, text messaging, digital cameras, smart phones and portable game players is creating a dramatic increase in data demand on networks originally designed and optimized for voice traffic.In addition, Voice over Internet Protocol (VoIP) is gaining widespread acceptance as an alternative method for carrying voice traffic.These factors, with others, have combined to create significant disruption and opportunity for our service provider customers.Although we have a strong history in supplying carrier class products, with traditional telco interfaces, to service providers worldwide, we see a very strong trend towards Internet Protocol (IP) based networks.Carriers and other service providers are also exploring new business models and opportunities to address growing trends such as the rapid proliferation of Wi-Fi Hot Spots and Community Access Networks. In addition, the accelerating data requirements and VoIP opportunities have created enormous opportunities for our enterprise, government, education, public safety, alternative carrier, and municipal customers to build and operate wireless networks that enhance their operations and capabilities while often saving them money at the same time. Hot Spots to Community Access Networks The availability of Wi-Fi receivers in virtually all portable computers sold today, every portable game player (Nintendo DS, Sony PSP and Microsoft Zune) in addition to smartphones equipped with Wi-Fi from virtually every cellular phone manufacturer has led to the proliferation of Wi-Fi technology as a popular method of broadband Internet access.The broad global acceptance of Wi-Fi as an access technology in enclosed spaces has led to service providers and municipalities pursuing the vision of outdoor metropolitan Wi-Fi networks in order to bridge the digital divide.However, outdoor Wi-Fi networks require technologies beyond standard Wi-Fi to be truly effective.We are seeing a progression from Hot Spots to Metro-scale Access Networks. A Hot Spot is a geographical area in which end users utilizing a Wi-Fi device can access a broadband wireless connection for Internet connectivity.The Hot Spot is usually offered by a telecommunications carrier for a fee or by the local venue owner/operator for a fee or as an amenity.An increasing number of Hot Spots permitting 3 free public access are being deployed by a variety of organizations including cities and towns.The advantages of Hot Spots are broadband connectivity, ease of use, mobile operations, and roaming capabilities.The primary disadvantage of Hot Spots is that their effective range of less than 300 feet greatly limits the benefit of a single Hot Spot and would require the deployment of a large number of Hot Spots to generate any meaningful level of coverage.To date, the deployment of Hot Spots has been generally limited to high traffic areas such as airports, convention centers, hotels, and coffee shops.This limited deployment has attracted limited attention from end-users who require a broader area of coverage to widely adopt the service. The natural progress from Hot Spot (Wi-Fi in a limited area) is to Metro-scale Access Networks (Wi-Fi covering cities and towns).These types of networks require Wi-Fi in combination with other technologies including mesh, point-to-multipoint or WiMAX, and point-to-point.Wi-Fi mesh provides industry standard Wi-Fi connectivity to the end user but backhauls the data through a mesh of multiple radios to the final wireline point of connectivity.The advantages of mesh architecture are enhanced reliability through redundancy and improved coverage and increased data rates by having multiple potential paths to the end users.Also, the mesh network can be easily deployed and grow as required by increasing the number of mesh nodes in the network.With Wi-Fi now installed in almost every new laptop, Wi-Fi phones, new cellular phones and other devices being bundled with Wi-Fi, we see the market from municipalities, carriers, and other service providers for such networks growing significantly in 2008 and future years. Fixed Wireless Broadband for Urban and Rural Areas Telecommunications carriers that do not have direct connectivity to the end customer through an existing medium such as copper, fiber, or cable cannot cost effectively create a new land line connection to that customer and are relegated to reselling the existing connectivity, possibly with enhancements, in some form or fashion.As a reseller, the telecommunications carrier is subjected to the quality of service and support provided by the underlying operator of the network.Extended range licensed or license-free fixed wireless broadband systems allow telecommunications carriers to establish an alternative network that they can own and control to enable them to offer superior connectivity head to head with the incumbent service provider.Our products allow a telecommunications carrier to offer broadband connectivity to markets where no wireline broadband has been previously deployed or as a cost effective overlay to compete with existing broadband services. Telecommunications carriers have been deploying proprietary broadband wireless systems around the world for several years.The difficulty with proprietary systems is that the equipment may have difficulties interoperating with equipment from a different manufacturer.Recently the Institute of Electrical and Electronics Engineers (IEEE) ratified the 802.16-2004 and 802.16-2005 standards, which are generally referred to as the WiMAX standards.Now, equipment manufacturers can submit their products to the WiMAX Forum for testing relating to these standards.WiMAX Forum certification means that the equipment meets specific performance, feature, and interoperability requirements.With a standards-based BWA solution now available and the increasing belief that wireless can effectively compete with wireline technologies in both cost and performance, carriers around the world are accelerating BWA deployments.We have products that have been certified by the WiMAX Forum as being compliant with IEEE 802.16-2004. Many of our products operate in license-free portions of the radio frequency spectrum.That means service providers, enterprises, and other customers don’t have to obtain licenses before they can start utilizing those products.In addition only a limited number of licenses are available for sale, are very expensive and support limited capacity. This allows any customer to rapidly and cost effectively reach a new market of subscribers demanding broadband connectivity.Many small to medium sized ISPs (Internet Service Providers) and Rural Local Exchange Carriers have no other viable means to offer high-speed Internet service to their customers other than using the license-free radio bands.ISPs are increasingly offering wireless broadband connectivity and are known as WISPs (Wireless Internet
